HAMITER, Justice.
While one phase of this partition proceeding was pending in this court, decree rendered June 1, 1953, 223 La. 708, 66 So.2d 617, the district court (on April 24, 1953) rendered a judgment decreeing that the notary public recast the proposed partition of the funds then in his hands ($3803.70), particularly with respect to certain costs and fees that were ordered charged against the mass.
Plaintiff appealed to the Court of Appeal, Orleans Circuit, from the part of the judgment which she considered adverse to her interest. That court, concluding that it was without jurisdiction, transferred the appeal here. See 67 So.2d 329.
When the cause came on for argument and submission appellant’s counsel announced that he had prepared no brief and desired to submit the matter on the transcript of appeal without oral argument. A similar announcement was made by appellees’ counsel.
Since no error in the ruling' complained of has been pointed out and our careful *538examination • of' the record has disclosed none we cannot and will not disturb the judgment from which this appeal was taken.
The judgment is affirmed.